Citation Nr: 1015787	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied entitlement to 
service connection for bilateral hearing loss and tinnitus.

In February 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The service treatment records reflect that the Veteran, 
as likely as not, developed a left ear hearing loss during 
active military service.

2.  The competent and probative evidence of record reflects 
that the Veteran's current right ear hearing loss developed 
more than one year following the Veteran's discharge from 
service and is less likely than not related to any in-service 
noise exposure.  

3.  The competent and probative evidence of record 
establishes that the Veteran's tinnitus had its onset during 
service.



CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.385 (2009).

2.  Right ear hearing loss was not incurred in or aggravated 
by service; the criteria for entitlement to service 
connection for hearing loss have not been met.  §§ 1110, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).

3.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2008.  This notice also complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO sent an amended letter with regard to the tinnitus 
claim in September 2008 and the Veteran was again notified of 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for hearing loss and 
tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran's June 1983 entrance examination at the time of 
enlistment into military service was negative for hearing 
loss.  An audiogram revealed the following puretone 
thresholds in decibels in the right ear:  5 at 500 Hz., 5 at 
1000 Hz., 0 at 2000 Hz., 0 at 3000 Hz., 5 at 4000 Hz., and 20 
at 6000 Hz.  In the left ear, puretone thresholds in decibels 
were as follows:  5 at 500 Hz., 5 at 1000 Hz., 0 at 2000  
Hz., 0 at 3000 Hz., 20 at 4000 Hz., and 25 at 6000 Hz.  The 
service treatment records do not show that the Veteran 
complained of hearing loss or tinnitus during service; 
however, the August 1984 examination at discharge does show a 
decrease in hearing acuity and the DD Form 214 notes that the 
Veteran's MOS was that of tank operator.  

Specifically, the audiogram reveals the following puretone 
thresholds in decibels:  15 at 500 Hz., 10 at 1000 Hz., 5 at 
2000 Hz., 10 at 3000 Hz. 20 at 4000 Hz., and 20 at 6000 Hz.  
In the left ear, the puretone thresholds in decibels were as 
follows:  15 at 500 Hz., 30 at 1000 Hz., 10 at 2000 Hz., 15 
at 3000 Hz., 30 at 4000 Hz., and 20 at 6000 Hz.  

At the Veteran's personal hearing before the undersigned in 
February 2010, the Veteran testified that he was exposed to 
loud noise as a tank operator for his entire tour of duty in 
the military, and that he recalled first experiencing 
tinnitus during that time.  

In conjunction with separate service connection claims filed 
in December 1984, the Veteran was afforded a VA examination 
in June 1985.  During that examination, the Veteran reported 
that he had a hearing loss.  As a result, the Veteran's 
hearing was tested and the following audiometric findings 
(puretone thresholds in decibels) were recorded:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
-5
5
15
LEFT
10
5
-5
0
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
On examination of the ears, ear canals and drums were normal.  
Despite the Veteran's reports, the examiner checked a box on 
the examination report indicating that hearing loss was not 
noted on examination.  However, the threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).




On the authorized audiological evaluation in October 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
40
60
LEFT
25
10
15
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The examiner reviewed the claims file and specifically 
referred to the normal audiogram on entrance examination of 
June 1983 and the mild hearing loss noted in the left ear at 
1000 Hz. and at 4000 Hz. on the August 1984 separation 
examination.  The examiner also acknowledged the Veteran's 
military history as a tank driver and gunner with exposure to 
tank engine noise, gunfire, amo rounds and machinery noise.  
The examiner also noted the Veteran's post-service 
occupational noise exposure as a tractor trailer river and 
fork lift operator for 15 years.  The Veteran denied 
recreational noise exposure.  

The Veteran reported an onset of tinnitus dating back to 
right before service discharge.  

Based on the above findings, there was a mild to moderately 
severe hearing loss in the right ear and a normal to 
moderately severe hearing loss in the left ear between 500 
and 4000 Hz.  The diagnosis was bilateral sensorineural 
hearing loss with subjective tinnitus.  The examiner opined 
that the hearing loss and tinnitus were less likely as not 
caused by or a result of acoustic trauma during military 
service.  The examiner noted that there was a mild threshold 
shift on separation at 1000 Hz. and 4000 Hz. in the left ear; 
however, the examiner also noted that the examination in June 
1985 showing normal hearing.  The examiner also suggested 
that the Veteran's occupational noise exposure could have 
been a contributing factor to his current hearing loss.  

At the Veteran's February 2010 personal hearing, the Veteran 
testified that he began to notice a hearing loss and tinnitus 
during active service.  This testimony is consistent with the 
other evidence of record, which shows that the Veteran 
complained of a hearing loss on VA examination in June 1985.  

Importantly, the Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., exposure to tank 
engine noise, gunfire in service, and experiencing tinnitus 
in service.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Competent medical evidence is required in 
certain circumstances to provide evidence as to etiology and 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions. See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Veteran is certainly competent to state that he had 
symptoms in service and thereafter which were subsequently 
diagnosed as tinnitus.  Although the Veteran is not 
necessarily competent to diagnose a hearing loss disability 
for VA purposes, or to state that he developed such as a 
result of in-service noise exposure, he is certainly 
competent to state that he noticed a decrease in his hearing 
during service.  

These statements, which have been consistently repeated 
throughout the appeal period, are supported by the record in 
this case.  With regard to the tinnitus claim, all doubt is 
resolved in the Veteran's favor and service connection for 
tinnitus is warranted.  The evidence is essentially in 
equipoise as to whether the Veteran's tinnitus began during 
service.  The evidence weighing in favor of the Veteran's 
claim is his own hearing testimony as to when the ringing in 
his ears began.  Other evidence weighing in favor of the 
Veteran's claim is the Veteran's report of hearing loss in 
June 1985, in close proximity to the date of service 
discharge.  The evidence weighing against the claim is the 
October 2008 examiner's opinion that the Veteran's tinnitus 
was not due to in-service acoustic trauma.  This opinion, 
however, does not take into consideration the Veteran's 
assertions of in-service onset of tinnitus regardless of the 
etiology.  In light of the foregoing, all doubt is resolved 
in the Veteran's favor, and service connection for tinnitus 
is warranted.  

Regarding the hearing loss claim, as noted above, the STRs 
show that the Veteran's hearing began to decrease in service, 
such that at the time of discharge, there was a noticeable 
loss of hearing on the left side at 1000 Hz. and 4000 Hz. 
according to the October 2008 examiner.  Although the October 
2008 examiner opined that the Veteran's current hearing loss 
was less likely than not due to in-service noise exposure, 
that opinion does not necessarily rule out the fact that the 
objective evidence of record shows a decline in the Veteran's 
left ear hearing during service, to the point where a hearing 
loss was noted in the left ear at the time of discharge.  
Thus, regardless of the cause of the left ear hearing loss, 
the evidence of record, including the October 2008 VA 
examination report, indicates that a left ear hearing loss 
was incurred in service.  Even though the extent of the left 
ear hearing loss did not rise to "a hearing loss for VA 
purposes" pursuant to the regulatory standard at 38 C.F.R. 
§ 3.385, the October 2008 examiner specifically noted that 
there was indeed a mild hearing loss at 1000 Hz. and 4000 Hz. 
noted on the discharge examination in August 1984.  See also 
Hensley.  

Because there was no hearing loss noted at entry, and some 
left ear hearing loss noted at discharge, the criteria are 
met for establishment of service connection for left ear 
hearing loss, regardless of the etiology of that hearing 
loss.  Although the level of hearing loss in the left ear did 
not rise to the level that would be considered a loss for VA 
purposes, the threshold shift in the left ear at 1000 Hz. and 
4000 Hz. was significant enough between the time of entry 
into service and the time of service discharge that the VA 
examiner determined that there was a hearing loss at those 
frequencies.  In addition, the June 1985 audiogram showed 
hearing acuity of 25 at 4000 Hz.  See Hensley, supra.  In 
turn, because there was an onset of a left ear hearing loss 
during service, a grant of service connection for left ear 
hearing loss is warranted as there is a current hearing loss 
that began during service in this case.  

This is not so for the right ear hearing loss.  The evidence 
of record with regard to the right ear shows no evidence of 
hearing loss in the right ear during service or for many 
years following discharge from service.  Moreover, the VA 
examiner in October 2008 opined that the current hearing loss 
was not likely related to in-service noise exposure.  The 
Board finds that the VA examination was adequate and that the 
examiner's opinion is entitled to great probative weight on 
this issue as it was based on a review of the history, an 
examination and as an opinion with rationale was provided.  
This opinion outweighs the lay statements of the Veteran that 
he currently has right ear hearing loss that is related to 
service.  Accordingly, the criteria for entitlement to 
service connection for right ear hearing loss are not met in 
this case.  

In other words, right ear hearing loss did not begin during 
service, or within the first post-service year, and the 
weight of the evidence is against linking the current hearing 
loss to in-service noise exposure.  Therefore, service 
connection for right ear hearing loss is not warranted.  

The benefit of the doubt has been accorded to the Veteran 
with respect to the issues of left ear hearing loss and 
tinnitus.  As the preponderance of the evidence is against 
the claim of service connection for right ear hearing loss, 
the doctrine of reasonable doubt is not for application with 
respect to that issue.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for right ear hearing loss is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


